EXHIBIT 2

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, by and through
Attorncy General Xavicr Beccrra,

Plaintiff,
v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Departmcnt
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S.
Census Bureau; U.S. Census Bureau; DOES
l-lOO,

Defendants.

 

CITY OF SAN JOSE, a municipal corporation;
and BLACK ALLIANCE FOR JUST
ll\/ll\/HGRATION, a California Non-Profit
Corporation,

Piaimiffs,

VS.

WlLBUR L. ROSS, JR., in his official capacity
as Secretary of the U.S. Department of
Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARl\/HN, in his official
capacity as Acting Director of the U.S. Census
Bureau; U.S. CENSUS BUREAU,

Defendants.

 

 

Case No. 3118-cv~()l865

Casc No. 5:18-cv-02279

DECLARATION OF COLM O'MUIRCHEARTAIGH, PhD IN
SUPPORT OF PLAINTIFFS' OPPOSITION TO DEFENDANTS'
MOTION FOR SUMMARY JUDGMENT

I. Background and Qualifications

I am Professor (Dean from 2009-2014) in the Harris School of Public Policy and Senior
FelloW (forrnerly Vice-President for Statistics and l\/lethodology) at the National
Opinion Research Center (NORC), both at the University of Chicago. l served
previously as a faculty member in the Department of Statistics at the London School of
Economics and Political Science (LSE) from 1971~1998 and as founding Director of the
LSE's Methodology Institute. I have published numerous articles in peer-reviewed
scholarly journals in statistics and social science, and a substantial number of other
scholarly Writings.

l am a Fellow of the American Statistical Association and of the Royal Statistical Society,
a member of the American Association for Public Opinion Research, and an elected
member of the International Statistical Institute. l have served as President of the
International Association of Survey Statisticians, as Council Member of the
International Statistical Institute, as Chair of the Social Statistics Section of the American
Statistical Association, and as Chair of the Survey Research Section of the Royal
Statistical Society. I am a member of the Federal Economic Statistics Advisory
Comrnittee (FESAC) and of the Comrnittee on National Statistics (CNSTAT) of the
National Academies of Science, Engineering and Medicine. l served previously as a
member of the Federal Advisory Committee of Professional Associations of the U.S.
Bureau of the Census (representing the American Statistical Association) and as a
member of both the National Academies' Panel on Resz'dence Rules for the 2010 Census and
the Panel on Improz)z'ng Federal Statz`stics for Polz'cy and Socz'al Scz`ence Research Using
Multz'ple Data Sources and State-of~the-Art Estz'mation Methods. l have been a member of
the Advisory Boards of the Panel Study on lncome Dynamics (PSID) and the National
Longitudinal Study of Adolescent Health (Add Health).

My research has focused on the design of complex surveys across a Wide range of
populations and topics, and on fundamental issues of data quality, including the impact
of errors in responses to survey questions, cognitive aspects of question Wording, and
latent variable models for non-response In 2018, l received the Monroe G. Sirl<en
AWard in Interdisciplinary Survey Research l\/lethods from the American Statistical
Association.

I have served as a consultant to a wide range of public and commercial organizations in
the United States, the United Kingdom, Ireland, Italy, and the Netherlands. Through
my Worl< With the United Nations (FAO, UNDP, UNESCO), OECD, the Commission of
the European Communities, the International Association for Educational Assessment,
and others, l have Worl<ed also in France, China, l\/lyanmar, Kenya, Lesotho, and Peru.

l received a BA in Mathematics and Economics from University College Dublin and an
MSC and PhD in Statistics from the London School of Economics.

l am being compensated at the rate of $650 an hour.

l\/ly curriculum vitae, which contains a list of my publications, a selection of my
research experience, and my prior testimony, is attached.

II. Summary of Opinions

On March 26, 2018, U.S. Commerce Secretary Wilbur Ross issued a memorandum
announcing that the 2020 Census questionnaire would include a question on
citizenship1 l have been retained by plaintiffs' counsel to evaluate the effect that
adding a citizenship question to the 2020 Census would have on census response rates,
and ultimately, the population count. l\/Iy expert opinions are based on my review of
academic and governmental sources (including Census Bureau research), as well as the
depositions taken of Census Bureau professionals I also rely on my own background
and research on survey methodology, and on my familiarity with the Census Bureau’s
activities

Based on my analysis, l have the following expert opinions:

0 There has been a differential undercount of hard-to-count subpopulations - in
particular, the Hispanic population, the immigrant population, and non-citizens
in general-in all recent censuses.

0 The introduction of a citizenship question on the 2020 census questionnaire will
exacerbate the differential non-response -both self-response and enumerator
response - among these subpopulations

o There are strong grounds to believe that the processes designed by the Census
Bureau to count people who elect not to respond -through the use of
administrative records, proxy responses, and other methods of imputation-Will
be differentially unsuccessful for the subpopulations that are most likely not to
respond to the 2020 Census because of the citizenship question. There is no
evidence to suggest that these Census Bureau processes will eliminate the impact
of the differential non-response,' indeed, there is some indication that these
processes will exacerbate it.

o There is evidence that the macro-environment in which the Census will be
conducted is deteriorating rapidly in terms of trust in the Census Bureau's ability
to treat responses as confidential, especially among these subpopulations If

 

1 l\/lemorandum from Wilbur Ross on Reinstatement of a Citizenship Question on the 2020 Decennial
Census Questionnaire (Ross Memo) (l\/lar. 26, 2018), AR 001313-AR 001320.

these conditions remain or intensify, all of the negative effects noted in this
report will be increased.

o The current design of the 2020 Census - specifically the inclusion of a citizenship
question on the census questionnaire - will result in an increased differential
undercount of these subpopulations

III. Background on the Decennial Census

The Constitution requires the decennial census for the purpose of apportioning
congressional seats. The census is also used for other purposes, including to allocate
billions of dollars in federal funds to states and local governments

Although the Census Bureau aims to count every person residing in the United States,
historically the census has disproportionately undercounted members of what the
Bureau terms ”hard~to-count populations."2 These include minorities, renters, and
young children.3 As the Census Bureau concedes, hard-to~count populations are less
likely than other populations to initially respond to the census, and require more
follow-up efforts by the Census Bureau in order to count them.4

IV. Stages and Methods of the Census Enumeration
The census data collection program proceeds in broadly three stages:

1) Self-Response: The first stage of data collection in the 2020 Census will be to
solicit self~responses through three modes -internet, paper, and telephone l\/laterials
will be mailed or delivered to all addresses on the Master Address File (MAF); there
will be some updating of the MAF in the field.5 Respondents can self-respond by
completing the questionnaire on the internet, by completing and mailing a paper
questionnaire, or by telephone through the Census Questionnaire Assistance (CQA).6

 

2 See, e.g., l\/lule (2012), Census Coverage Measurement Estimation Report: Summary ofEstiuzates of Coz)emge for
Persons in the United States, U.S. Census Bureau, Decennial Statistical Studies Division, at pp. 1-2, available
at littps: / / w\-v\-v.census. gov / coverage measurement/ pdfs/ gO'l.pdf.

3 U.S. Government Accountability Office, ”Actions Needed to Address Challenge to Enumerating Hard~
to~Count Groups" (]uly 2018), GAO-18-599, p. 3, https: / / www.gao.gov / assets / 700 / 693450.pdf.

4 ]armin Dep. (Aug. 20, 2018), at 265:6~16, 266:1~4.

5 U.S. Census Bureau, Proposed Information Collect'imi; Coiizmeut Request; 2020 Census (]une 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26645, available at https:/ /www.gpo.gov/ fdsvs/ pl<g/ F.R~2018-06-

08 vdf 2018~12365. df.

6 U.S. Census Bureau, Proposed lnformatz'on Collection,' Commeut Request; 2020 Census (]une 8, 2018) Federal
Register Vol. 83, No. ll], at p. 26647.

 

 

2) Enumerator Non-Response Follow-Up (Enumerator NRFU): Subsequent to
the self-response process, enumerators are sent in person to call on households / housing
units that have not responded7

3) Where the Enumerator NRFU is unsuccessful, cases may be resolved through
(i) an administrative record follow-up where data for the unit is obtained from
government administrative records and ascribed to the household; (ii) use of proxy
respondents (a neighbor or other willing informant is asked to provide information
about the household); or (iii) other methods of imputation.8

V. Effect of the Citizenship Question at Each Stage of Enumeration

Secretary Ross stated in his March 26 memorandum that the citizenship question has
been ”well tested” through its use on the American Community Survey (ACS).9 But
introducing a citizenship question is a substantial change to the decennial census
questionnaire, The question has not been tested either (i) in the form in which it is
being proposed in the census questionnaire, or (ii) in the context of census data
collection

A large body of work in survey methodology, including work by the Census Bureau
itself and by other federal statistical agencies, has established the critical importance of
pretesting all aspects of a data collection operation10 These factors include mode of data
collection, introductory materials, context, question order, and question Wording,
Building on work combining the insights of psychology and survey methodology,11
qualitative methods were established as a core component of survey questionnaire
design in federal surveys12 Considerations of topic sensitivity and confidentiality are

 

7 U.S. Census Bureau, Proposed Infor)nation Collection,' Connnent Reauest; 2020 Census (]une 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26648~26649.

8 U.S. Census Bureau, Proposed Ii'zfor)'nation Collection,' Conzment .Request; 2020 Censas (]une 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26649.

9 Ross l\/lemo (Mar. 26, 2018), at AR 001314.

10 Schuman and Presser, (1996) Qiiestioiis and Answers in Attitnde Snrz)eys.' Expen'nzents on Qaestion Fornz,
Wording, and Context, SAGE Publications, Inc., New Yorl<; Sudman, et al. (1996) Tln`nking about Answers:
lee Applz'cation of Cognz`tir)e Processes to Szm)ey Metl'zodology, ]ossey~Bass, lnc., San Francisco,' Groves, et al.,
(2009) Snrvey Methodology (an), ]ohn Wiley & Sons, Hoboken, New ]ersey, pp. 97-98,' Presser, et al. (2004)
”l\/lethods for Testing and Evaluating Survey Questions,” Pnblic Opz'nion Qnarterli , 68(1), pp. 109-130,'
Clark, et al. (2003), U.S. Census Bureau, Censns Bareau Standard: Pretesting Questionnaires and Related
Materialsfor Surz)eys and Censnses (2003), available at https:/ /wwwicensus.gov /srd/pretest-
staiulards.html; Del\/iaio (2005), Standardsfor Pretesting Qz./estionnaires and Sarz)ey Related Materialsfor U.S.
Censns Burean Snrveys and Censnses, U.S. Census Bureau,‘ Biemer and Lyberg (2003), Introdactz'on to 5awa
Qz¢alihj, john Wiley and Sons, Hoboken, New ]ersey.

ll Sirken, et al. (1999) Cognz'tion and Snrz)ey Researcli, ]ohn Wiley and Sons, New York,

12 Office of Management and Budget, Ez)alnatz'ng Snrz)ey Qnestz`ons: An Inz)entory OfMethods, Statistical Policy
Workz'ng Paper 47 (]an. 2016), Statistical and Science Policy Office, available at

l.ittps: / / www.bls. gov/ osmr/spx-vp¢l?pdf.

 

 

identified as being particularly important in federal data collection13 Research on the
censuses of 1990 and 2000 has demonstrated the significance of confidentiality in census
implementation14 This evidence has been confirmed by later Census Bureau research.15
The characteristics of interviewers, and the in particular careful matching of
interviewers (enumerators) with respondents has been shown to have an important
impact on respondent cooperation rates.16

Testing is particularly important for a citizenship question because, for the enumeration
of certain populations (including racial or ethnic populations and immigrants), the
question has been identified by the Census Bureau as a sensitive issue.17 The salience of
this question is particularly high for certain potential respondents, most notably
noncitizens and naturalized citizens and their families, and thus has a disproportionate
impact on the response rate for populations containing larger proportions of
noncitizens.

There were a number of research methods that the Census Bureau could have used to
determine the potential effect of adding a new question to the decennial ycensus:

1) Randomized Controlled Trials (RCTs): In an RCT, the relevant population is
randomized (allocated randomly using a scientific process) into two groups,' one group
is given the changed stimulus, the other is given the current (unchanged) stimulus. The
difference in outcome can be ascribed - with a known degree of statistical precision- to
the effect of the change. Among the controls needed in a properly designed RCT are (i)
the micro-context-both the control condition and treatment condition should be in

 

'13 U.S. Census Bureau, Statistical Quality Standards (]uly 20]3), Appendix E3-c, available at
www.census. gov / content/ dam / Census / about / abou t-the-

bureau / policies and notices / quality / statistical~qualitV-stand ards / Qualitv Standards.pdf

14 Singer, et al. (1993), "The impact of privacy and confidentiality concerns on survey participation the
case of the 1990 US Census," Pablz'c Opinion Quarterly, 57(4), pp. 465-482,' l\/Iayer (Feb. 7, 2002), Pn`z)acy and
Confidentiality Research and The U.S. Censas Burean Reconznzendations Based on a Rez)z'ew of the Lz`teratare,
Research Report Series, U.S. Census Bureau, Statistical Research Division, available at

https:/ / www.census.gov / srd / papers / pdf / rsm2002-01 .pdf; The Leadership Conference Education
Fund, Table 1a: States Ranl<ed by Number of Hispanics Living in Hard~to~Count (HTC) Census Tracts,
available at littp:/ / civilrightsdocs.info / pdf/ census /2020/ Tabl.e.l_a~States-Number~l~iispanics-l"'lTC.pdf;
Singer, et al. (1993),' Singer, et al., (2003), ”Attitudes and Behavior: The Impact of Privacy and
Confidentiality Concerns on Participation in the 2000 Census,” Publz`c Op'inz'oi'z Qnarterli , 67(3), pp. 368-
384.

15 Bates, et al. (2012), Publz'c Attz'tudes Toward the Use of Ad11zz'11istratiz)e Records in the U.S. Census: Does
Qnestz'on Franze Matter?, Research Report Series Survey Methodology #2012~04, U.S. Census Bureau,
available at https: / / www.census.gov/srd / papers / pdf / rsm20.l.2~04.pdf (as of Sept. 19, 2018).

16 l\/langione, et al. (1992), "Question Characteristics and Interviewer Effects," journal of O]j‘icz'al Statz'stics,
8(3) pp. 293~307; Durrant, et al. ”Effects of Interviewer Attitudes and Behaviors on Refusal in Household
Surveys” Pulalz'c Opinion Qnarterli , 74(1), pp. 1-36.

17 U.S. Census Bureau, Statz`stical Quality Standards (]uly 2013), Appendix E?)-C, available at
www.census. gov /content/ dam/ Cens us / about/ about~the~

bureau / policies and notices / quality / statistical-qualitv~stand ards / Qualitv Standards.pdf

 

 

precisely the form being proposed for the final implementation; and (ii) the macro-
context- the external environment in which the data collection is carried out should
mirror that of the proposed implementation The micro-context here would include all
materials presented to respondents the introductory materials; the justification for data
collection,' the questionnaire length; the location in the questionnaire,' and the other
questions in the questionnaire,

2) Natural experiments: Natural experiments, though not as rigorous or well-
founded as RCTS, can provide evidence of the effect of a stimulus lf two data
collections are being carried out in a generally similar context, one of which contains the
change (here, the inclusion of a citizenship question) and the other does not, differences
(or relative differences) in outcomes may be used to give a general idea of the effect.
The evidence from natural experiments is of lower quality than that from RCTs.

3) Qualitative research: Qualitative research is intensive research that is used to
explore the way in which, or the reasons Why, a change may be more or less positive or
damaging to a data collection Two particular forms of qualitative research are focus
groups and debriefing interviews. Focus groups are a moderated discussion, typically
with members of the target population, that explore the implications of the change for
the potential respondents Focus groups are an important tool in developing and testing
a question and / or a questionnaire, and it is rare for an important data collection
instrument not to employ them. Debriefing interviews with interviewers and
supervisors provide survey designers with important insights into the impact of the
questions and the questionnaire, and can lead to substantial modifications of a planned
questionnaire design18

4) Standard Census procedure: The Census Bureau and the Federal Statistical
System have established strict protocols for the well-documented process for the testing
of questionnaires and questions The procedures can be found in Census Bureau
documents19 and in a statistical policy overview from the Office of Management and
Budget.20 The Census Bureau did not implement this established process before the
citizenship question was added to the 2020 Census,' the question was not tested in the

 

18 U. S. Office of Management and Budget, Ez)aluating Sim)ey Qaestioas. An Inz)entory of Methods, Statistical
Polzcy Workz'ng Paper 47 (]an. 2016), Statistical and Science Policy Office, available at

https: / /www bls gov/osmi /spwp¢i?'. pdf (as of Sept 19, 2018).

19 U. S. Census Bureau Statistical Quality Standaids, Statz`stz'cal Quality Standards (]uly 2013), Appendix E3-
C, www.census. gov /co.ntent/ dam / Census / about / about~the~

bureau / policies and notices / quality / statistical-qualitv-standards / Quality1 Standards.pdf,' Clark, et al.
(2003).

20 Office of Management and Budget, Ez)alnating Snrvey Questz'ons: An Inz)entory ofMethods. Statist'ical Polz'cy
Working Paper 47 (]an. 2016). Statistical and Science Policy Office, Washington, D.C

https: / / www.b.ls.gov/ osmr/spwp/U.pdf.

 

 

 

specific context of the census or a Census 2020 test, nor was it incorporated into any test
of the whole Census 2020 questionnaire21

In contrast, pious hope -simply claiming that processes have been or will be developed
to deal with problems, without providing any evidence that they will be successful-is
not accepted by any scientist as a valid justification of a procedure

A. Self-Response
i. Survey Non-Response Generally

Non-response in a census is the failure to obtain a response from an eligible member of
the population (In a survey it is the failure to obtain a response from an eligible
member of the selected sample) Non-response can take two forms: unit non-response,
where no information is obtained from the population member, and item non-response,
where information on some items is obtained but no information is obtained on a
particular item in the questionnaire. ln the case of the census, the primary aim is to
count each individual

There are many classifications of non-response The most common is to take three broad
categories noncontacts, refusals, and inability to respond. Noncontacts consist of failure
to establish any contact with the target population unit. Refusals consist of direct (or
indirect) refusal to participate once contact has been established Inability to respond is
any form of incapacity of the target unit,' this could be caused by physical, mental or
linguistic incapability, for instance

Every population member has a response propensity for a particular data collection
operation rl`he theory and applied research make it clear that (i) these propensities may
vary considerably across different data collections even for the same population,' and (ii)
these propensities may be expected to vary considerably across a population for a single
data collection.22

Social scientists have developed a number of ways of looking at non-response.23 The
application of many of the ideas is brought together in leverage-salience tl'zeory.24 A

 

2'1 Abowd Dep. (Aug. 15, 2018), at 283, 291-292; U.S. Government Accountability Office, 2020 CENSUS
Continned Managenzent Attention Needed to Mitigate l<ey Rz`sl<s jeopardizing a Cost~Ejjfective and Secare
Enznneration: State)nent of Rolaert Goldei'zko]j€ Dz'rector, Strategz'c Issnes and Daz)z'd A. Powner, Di')'ector,
Infor)natioi'z Teclznology (Apr. 18, 2018), Testimony Before the Subcommittee on Commerce, justice, Science,
and Related Agencies, Committee on Appropriations, House of Representatives, GAO-18-416T, available
at https:/ /wWW.gao.gov/products/GAO-l 8-4.16¥` (as of Sept. 19, 2018).

22 Groves, et al. (2009).

23 See Groves, et al. (2009).

24 Robert Groves, Eleanor Singer, and Amy Corning (2000), "Leverage -Saliency Theory of Survey
Participation: Description and an lllustration,” Pablz'c Opz'nion Qnarterly, Vol. 64, Issue 3, pp. 299-308.

 

particular factor is given different weight in the minds of different subsets of
respondents depending on the salience of the factor, and whether it is positive or
negative,' the salience will be a combination of its perceived implications and the
likelihood of these implications being realized.25 The impact of the factor on response
rate - positive or negative ~ depends on how its implications are perceived and
evaluated by that potential respondent or group of potential respondents.26 Differences
in those perceptions and their impact are a major source of differential non-response.27

ii. Non-Response for the 2020 Census

The first stage of data collection in the 2020 Census will be to solicit self-responses
through three modes - internet, paper, and telephone Materials will be mailed or
delivered`to all addresses on the Master Address File. Respondents can complete the
questionnaire either on the internet, by completing and mailing a paper questionnaire,
or by contacting the Census Questionnaire Assistance (CQA) by telephone

The Census Bureau has not carried out any RCTs to investigate the impact of including
the citizenship question on the census questionnaire An RCT was proposed by the
census professional staff,28 but was rejected.29 In the absence of such a test, the best
evidence available of the impact of the citizenship question on the self-response rate
comes from the self-response rates to the American Community Survey (ACS). The
analysis is described in Dr. Abowd's deposition testimony30 and in a recent Census
Bureau white paper~“; the Census Bureau acknowledges that this analysis provides a
conservative estimate of the increase in non-response among such households

The Census Bureau calculates that due to the citizenship question, there will be a
reduction of at least 5.8% in the self-response rate for households containing a non-
citizen compared to households containing all citizens.?>2 I agree with the Census
Bureau’s conclusion that the presence of the citizenship question on the census
questionnaire will materially reduce the self-response rate for households containing a
non-citizen The consequence of including the citizenship question in the census
questionnaire will be to increase disproportionately the households containing a non-
citizen that will be propelled to the NRFU stage in the 2020 Census

 

25 Groves, et al. (2000).

26 Groves, et al. (2000).

27 Groves, et al. (2000).

28 Abowd Dep. (Aug. 29, 2018), at 27-28.

29 Abowd Dep. (Aug. 29, 2018), at 104-105

30 Abowd Dep. (Aug. 15, 2018), at 35-42,' Abowd Dep. (Aug. 29, 2018), at 241-242.

3`1 ]. David Brown, et al., Understanding Quality of Altenzatn)e Cz'tz'zenslnp Data Sources for the 2020 Ce'nsns,
Center for Economic Studies, U.S. Census Bureau Working Paper 18-38 (Aug, 6, 2018), at
COM_DISOOO09833-€01\/1~]31500009909.

32 Brown, et al. (Aug. 6, 2018), at COM_D1800009871 ; Abowd Dep. (Aug. 29, 2018), at 110.

B. Non-Response FolloW-up (NRFU)

Non-Response Follow-up (NRFU) is the process by which the Census Bureau attempts to
collect information from households that do not respond to the census questionnaire,
initially through in-person enumeration In general, face-to-face data collection (in-person
interviewing) is more successful than remote (mail, phone, internet) data collection, but
face-to-face interviewing can be more problematic if the topic causes anxiety to or presents
a perceived threat to the potential respondent,33

For studies involving interviewers, in person or on the phone, interviewer quality is
critical in obtaining a response Interviewer training and interviewer experience lead
to an improved capacity on the part of the interviewer to communicate the purpose of
the data collection effectively, increase the interviewer's capacity to develop rapport
With the respondent, and enhance the interviewer's flexibility in tailoring the
approach to each particular respondent.34

The Census Bureau’s basic NRFU process is as follows:
0 Every non-responding household will be visited in-person by a census
enumerator at least once.

o The enumerator first attempts to determine whether the address exists

o Second, the enumerator attempts to determine whether anyone lives at the
address

0 Third, the enumerator attempts to complete an in-person enumeration with a
knowledgeable member of the household.

0 If this fails (there is a complex definition of when to determine failure), the
case is referred for either or both administrative record enumeration and / or
proxy enumeration,' these may be carried out in parallel.

v Each household may receive up to six visits from the census enumerator,
subject to the procedure for the use of administrative records35

 

33 Roger Tourangeau and Ting Yan (200'7), Sensz`tiz)e Qaestz'ons in Surveys, Psychological Bulletin 133, No. 5,
pp. 859-883.

34 Billiet. and Loosveldt (1988), ”Improvement of the Quality of Responses to Factual Survey Questions by
Interviewer Training,” Pnblic Opinz'on Quarterli , 52, pp. 190-211; Fowler and l\/langione, (1990)
Standardz'zed Survey Inten)z'ewz'ng: Mz"nz'nz'iz'ing Interviewer-Related Error, SAGE Publications, lnc., Thousand
Oaks, CA; Groves and i\/chonagle, (2001) ”A Theory-Guided Interviewer Training Protocol Regarding
Survey Participation,” journal of Ojj‘icial Statistics, 17(2), pp. 249- 265; O'Brien, et al., (2002) ”Interviewer
Training to Increase Survey Participation," American Statistical Association, joint Statistical Meetings ~
Section on Survey Research Methods; Groves, et al. (2009).

35 U.S. Census Bureau, Proposed Inforination Collectz'on,‘ Connnent Reqnest,' 2020 Census (june 8, 2018), Federal
Register Vol. 83, No. lli, at p. 26649.

The Census Bureau predicts that the addition of a citizenship question will decrease
self-response rates and thus acknowledges that there will be an increased workload
for NRFU.36 But the critical question here is whether and to what extent NRFU will
be successful in enumerating households (and individuals within households) that
do not respond to the census questionnaire because of the citizenship question The
Census Bureau has not carried out any RCTs to investigate the impact on the
Enumerator NRFU response rate of including the citizenship question on the census
questionnaire

The closest parallel to the Enumerator NRFU (for a survey including a citizenship
question) is the Computer Assisted Personal Interviewing Operation (CAPI) follow-
up in the American Community Survey (ACS), which is the in-person interviewer
follow-up of those who did not self-respond to the ACS. Data are available for the
ACS CAPI operation for the years 2010-2016.37

Given that the ACS has included a citizenship question every year, the CAPI data
provide an indication of the likely success rate of NRFU for potential respondents that
do not self-respond to the 2020 Census because of the citizenship question38 The CAPI
data show two trends that suggest that the differential response rate arises from the
inclusion of the citizenship question in the ACS:

0 In tracts containing a higher proportion of households containing a non-citizen,
ACS CAPI is less successful in resolving self-response non-respondents.

o Consistently over time, ACS CAPI is less successful in resolving (completing
enumeration for) self-response non-respondents in all tracts

These trends are apparent in the two tables below.

The success of ACS CAPI in converting self-response non-respondents is directly
related to the composition of the tracts in which it is being conducted Tracts with a
higher percentage of households containing at least one non-citizen have lower ACS
CAPI response rates, as shown when tracts are arranged into deciles by such
households In every year, there is a higher ACS CAPI response rate in the upper
deciles (deciles 1-5) than in the lower deciles (deciles 6-10). The differences (average
response rate for the top five minus the average response rate for the bottom five, year
by year) are shown in Table 1 below.

 

36 Abowd Memo (jan. 3, 2018), at AR008615.
37 CAPI Data Tables, Exhibit 12 to Abowd Dep. (Aug. 29, 2018), at AR0010408-AR0010409.
38 CAPI Data Tables, Exhibit 12 to Abowd Dep. (Aug. 29, 2018) at AR0010408-AR0010409.

10

2010 95.19% 94.11% 1.08%
2011 95.65% 94.46% 1.19%
2012 94.93% 93.32% 1.61%

2013 94.47% 92.67% 1.80%
2014L 93.46% 91.68% 1.78%
2015 92,13% 90.04% 2.09%
2016 89.94% ~ 86.63% 3.31%

 

Table 2 below shows the reduction in ACS CAPI response rate from 2010 to 2016 for
deciles 1-10 and for the grouped deciles 1-5 versus deciles 6-10. The rate at which the
ACS CAPI response rates have deteriorated varies according to the composition of the
tracts The deterioration in ACS CAPI response rate for the upper deciles (deciles 1-5)
from 2010 through 2016 was 5.25%; the deterioration in the ACS CAPI response rate for
the lower deciles (deciles 6-10) was 7 .48%. Thus, the increased relative disadvantage
since 2010 for the lower deciles was 2.23% (7.48% - 5.25%). Note that if this were
formulated for the top decile versus the bottom decile, that difference was 3.03%

(’7.56% - 4.53%).

Decile 1 96.20 - 91.67% 4.53%
Decile 2 95.75 - 90.77% 4.98%
Decile 3 95.07 - 89.85% 5.22%
Decile 4 94.60 - 89.21% 5,39%
Decile 5 `94.33 ~ 88.18% 6.15%

Decile 6 94.08 ~ 87.19% 6.81%
Decile 7 93.83 - 86.71% 7.12%
Decile 8 93.89 - 85.98% 7.91%
Decile 9 93.79 - 85.87% 7.92%
Decile 10 94.96 - 87.40% 7.56%
Deciles 1-5 95.19 - 89.94% 5.25%
Deciles 6-10 94.11 - 86.63% 7.48%

 

Having considered the evidence from these data and other related materials, I conclude:

o The Enumerator NRFU for Census 2020 will be less successful than the
Enumerator NRFU in Census 2010.

0 The higher the proportion of households containing a non-citizen, the less
successful the Enumerator NRFU will be.

11

0 The relative failure of the Enumerator NRFU will be greatest in tracts with higher
proportions of households containing a non-citizen

¢ Combining the three points above, the net result of the Enumerator NRFU in
2020 will be to produce a more severe differential non-response in tracts

containing higher proportions of non-citizens than the Enumerator NRFU in
2010.

The estimates derived above from the ACS CAPI operations will almost certainly
seriously underestimate the differential non-response for tracts containing higher
proportions of non-citizens for the following reasons:

¢ The census enumerator NRFU is a considerably lower quality field enterprise
than ACS CAPI.

o Census enumerators have less experience and less training than ACS
interviewers, Who are permanent Census Bureau field representati,,ves.39

o Training is particularly important for converting reluctant respondents.‘?‘0

o The available reservoir of language skills among potential enumerators
has been reduced by the decision to employ, with few if any exceptions
only US citizens as enumeratorsf"1

o Difficulties in matching enumerators with potential respondents
(language, culture) have also been exacerbated by the decision to employ,
with few if any exceptions only US citizens as enumerators/12

0 The form of the citizenship question proposed for the census questionnaire is
different from and requests more information than necessary and is more
intrusive than the question in the ACS.

 

39 jarmin Dep. (Aug. 20, 2018), at 329;15-18; Brown, et al. (Aug, 6, 2018), at COM_D1800009862.

40 Morton-Williams, j. (1993) ”Interviewer Approaches,” Aldershot, U.I<.: Dartmouth; Groves, R. and
McGonagle, K., (2001) ”A Theory-Guided Interviewer Training Protocol Regarding Survey Participation,"
journal of Official Statistics, 17(2), pp. 249- 265; O’Brien, E., Mayer, T., Groves, R., O'Niel, G., (2002)
"lnterviewer Training to Increase Survey Participation,” American Statistical Association, joint Statistical
Meetings - Section on Survey Research l\/lethods, pp. 2502-2507.

4'1 AR004253,' Bahrampour, T. (jan. 30, 2018), ”Non-citizens won't be hired as census-takers in 2020, staff is
told,” lee Washington Post, available at https; / / www.washingtonpost.com / local/ social-issues / non-
citizens-Wont-be-hired-as-census-takers-in-202O-staff-is-told / 2018/ 01 / 30 / b327c8d$~05ee-11 e8-9-1~e8-
e8b8600ade23 storv.html?utm term:.f48e5255b5b3 (as of Sept. 19, 2018).

42 AR004253; Bahrampour, T. (jan. 30, 2018), "Non-citizens won’t be hired as census-takers in 2020, staff is
told,” The Washington Post, available at https: / / www.washingtonpost.com / local / social-issues / non-
citizens-wont-be-hired-as~census~takers-1n~2020-staff-is-told/ 2018 / 01 / 30/b327c8dS-05ee-11e8-94e8-
e8b8600ade23 storv.html?utm term=.f48e5255b5b3 (as of Sept. 19, 2018),

12

~ The citizenship question-one of only eleven questions in the census
questionnaire -will be more prominent in the 2020 Census than in the ACS,
which has 71 questions.43

o The salience of the citizenship question for hard-to-count subpopulations may be
increasing since 2016, and may further increase substantially by 2020, especially
if any public controversy arises in relation to its inclusion in the census

0 Because in-person data collection is less successful than self-response when a
question is sensitive or threatening,44 those refusing to self-respond due to the
citizenship question are particularly likely to refuse to respond in NRFU.

~ There is compelling evidence from recent qualitative studies by the Census
Bureau that the macro~environment for the question is deteriorating rapidly.
Based on qualitative interviews and focus groups Census Bureau experts in a
September 2017 report have drawn attention to ”a very significant and
unprecedented trend” and reported that ”respondents’ fears particularly among
immigrant respondents have increased markedly this year.”45 The Census
Barriers Attitudes l\/lotivators Study provides evidence of differential concern
about census confidentiality between non-citizens and citizens46

0 Permanent Census Bureau field representatives have asked for additional
training to cope with rising concerns among respondents in relation to
confidentiality issues 47

C. Further Stages: Administrative Record Enumeration, Proxy
Enumeration, and Other Methods of Imputation

Once a case has been referred to the NRFU, the Census Bureau enumerator makes at
least one visit to the address to attempt an in~person enumeration The following steps
are taken:

0 If that initial visit does not result in a completed household, administrative
records may be used to enumerate those households for which there is high

 

43 U.S. Census Bureau, Tlie Anzerican Comnnnn'ty Survey Qu.estionnaire (201'7), available at

https:/ /wwt-x-'Z.census.gov/ programs-survevs/ acs / methodology / questionnaires / 201 7/ quest1.7.pdf (as
of Sept. 19, 2018). _

44 Roger Tourangeau and Ting Yan (2007), Sensz'tiz)e Qnestz`ons in Surveys, Psychological Bulletin 133, No. 5,
,pp. 859-883; Brown, et al (2018), at COM~D18000098'75.

45 U.S. Census Bureau, Center for Survey Measurement, Respondent

Confidentiaiity Concerns, Menzorandain for Associate Directorate for Research and Methodology (ADRM)
(Sept. 20, 201'7), https: / / w ww2.census. gov / cac / nac / meetings / 2017-11 /lylem.o-Regarding-Respondent-
ConfidentialitV-Concerns.pdf, at AR10386-1()393.

46 Abowd Dep. (Aug. 29, 2018), at 285:15-286:16.

47 jarmin Dep. (Aug. 20, 2018), at 329:20-330:10.

 

13

quality administrative data about the household, as defined by (still
undetermined) Census Bureau protocols

o For those households without administrative records an enumerator will attempt
further contact

0 if after a third attempt the household does not yield a respondent, a case will
become ”proxy-eligible.” A proxy is someone who is not a member of the
household - such as a neighbor, landlord, postal worker, or other knowledgeable
person who can provide information about the unit and the people who live
there An enumerator may attempt up to three further attempts to obtain data
about the household from a proxy respondent,

¢ If all these efforts fail, then a household becomes eligible for what is known as
”whole-person imputation” or ”whole household imputation," in which the
Bureau imputes a full set of characteristics including age, sex, and race / ethnicity
based on external information, possibly including the characteristics of the
neighborhood48

i. Administrative Record Enumeration

Where it is confirmed by the enumerator that the housing unit is occupied but a
response is not obtained on the first attempt, the housing unit may also be sent for an
administrative record check.49 These records may be used in the absence of a household
response to impute the data for the housing unit.50 This is an administrative record
enumeration

The effectiveness of the administrative record enumeration depends critically on the
personally identifiable information (PII) available for target individuals The Census
Bureau acknowledges that the quality of Pll in NRFU is lower than the quality of PH in
self-response data.51

In a memorandum to Secretary Ross, Dr. Abowd lists groups for whom citizenship
information is not available in administrative records52 Those in Category 6 - non-

 

43 U.S. Census Bureau, Proposed Infornzation Collection; Connnent Rer]nest,' 2020 Census (june 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26649, available at https: / / www.gpo.gov/ fdsvs/ pkg/ 1~`"1_€-201 8-06-
08[pdf{2018-12365.pdf; Abowd Dep. (Aug. 15, 2018), at 77, 220, 232,' Abowd Dep. (Aug. 29, 2018), at 220,
227-228, 234-235

49 U.S. Census Bureau, Proposed I)'ifori'izatioii Collection; Connnent Reqaest; 2020 Census (june 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26649, available at https: / /Www.gpo.gov /fdsvs/pkg/ .FR-2018~06-
OS[Qdf{ 2018-12365.pdf; Abowd Dep. (Aug. 15, 2018), at 232-234.

50 U.S. Census Bureau, Proposed Infornzatz'on Collection; Conznzent Reqaest; 2020 Census (june 8, 2018), Federal
Register Vol. 83, No. 111, at p. 26649, available at littns: / /www.gpo.gov/ fdsvs/ pkg/ FR-2018-06~

08[ pdf[20'18-12365.pdf; Abowd Dep. (Aug. 15, 2018), at 232-234.

54 Abowd l\/lemo (l\/lar. 1, 2018), at AR 01311.

52 Abowd Memo (Mar. 1, 2018), at AR001310~AR001311.

14

citizen, non-legal permanent residents - are the least likely to appear in the records,
regardless of source The Census Bureau acknowledges that the inclusion of the
citizenship question also reduces the likelihood that citizens that reside with non-
citizens will not self-respond: ” [I]t is common for households to include persons with a
variety of citizenship statuses. If the whole household does not self-respond, to protect
the members in Category 6, the record linkage problem Will be further aggravated."53

Furthermore, the Census Bureau acknowledges that there are more likely to be
administrative records for citizens than for non-citizens.54 In using administrative
records to obtain a correct enumeration, ” one of the things that matter is the quality of
the personally identifying information in the ad recs.” 55 And ”we know the
characteristics of that population are much more likely to be <:itizens.”56

The Census Bureau has not yet determined which administrative records it will use for
administrative record enumeration or how they will be used. Whatever the process the
use of administrative records will systematically discriminate against hard-to-count
subpopulations and will not correct the under-enumeration that occurs at the earlier
stages of data collection

ii. Proxy Response Enumeration

For proxy responses the enumerator uses her discretion to identify a neighbor or other
person who is available and willing to provide information about the housing unit for
which an observation has not been obtain`ed.57 That information could range from an
estimate of the number of people in the household (household count) to detailed
information about each household member.58

If the proxy respondent appears to provide comprehensive information about the
household, that information is accepted as the enumeration.59 If the count of persons is
believed known for the household but no further information is obtained, this count is
accepted and Whole person imputations are carried out for the characteristics of these
people60 if it is known only that the housing unit is occupied, first the count is imputed,
and then whole person imputations are carried out for the person characteristics for
those imputed people61 lt is expected that administrative records will be used to do the
imputation, but resources and protocols for this process are not yet in place.52

 

53 Abowd l\/lemo (l\/lar. 1, 2018), at AR001311- AR001312.
54 Abowd Dep. (Aug. 29, 2018), at 253:4.

55 Abowd Dep. (Aug. 29, 2018), 232:7-9.

56 Abowd Dep. (Aug. 29, 2018), 232:14-16.

57 Abowd Dep. (Aug. 29, 2018), at 220.

55 Abowd Dep. (Aug. 29, 2018), at 220.

59 Abowd Dep. (Aug. 29, 2018), at 228.

50 Abowd Dep. (Aug. 15, 2018), at 232.

51 Abowd Dep. (Aug. 15, 2018), at 232-233.

62 Abowd Dep. (Aug. 15, 2018), at 233-235.

15

Given the perceived threat from the citizenship question and poorer linguistic
capabilities of enumerators willing and knowledgeable proxy respondents will likely
be more difficult to find in neighborhoods where a substantial proportion of households
contain a non-citizen The Census Bureau acknowledges that proxy responses are
higher for hard-to-count subpopulations provide much lower quality information and
contain more coverage errors63 than self-responses.64

iii. Other Methods of Imputation

Algorithms for household count imputation for 2020 have not yet been determined The
method for 2010 was hot-deck imputation.65 Hot-deck imputation involves replacing
missing values of one or more variables for a non-respondent (called the recipient) with
observed values from a respondent (the donor) that is similar to the non-respondent
with respect to characteristics observed by both cases Hot-deck imputation by
definition favors those already enumerated by other means (self-response or
enumerator response),' it uses observed cases to simulate unobserved cases To the
extent that a category is underrepresented in the donor class imputation will not
redress the differential undercount of hard-to-count subpopulations but instead, will
reinforce it.

Whatever the method used, imputation further systematically disadvantages hard-to-
count subpopulations in particular non-citizens and households containing non-
citizens

VI. Additional Factors that Will Increase the Likelihood and Impact of the
Differential Undercount that Results from a Citizenship Question

There are a number of additional factors that will increase the probability and
exacerbate the effect of an undercount of the subpopulations most likely not to respond
to the 2020 Census because of the citizenship question

A. Missing Housing Units

A necessary condition for successful inclusion in the census is that the household
address appear on the census master address file (MAF), and be allocated a master
address file identification number. Should the household not be identified on the MAF,
and should the enumerator not find and add the address during the field enumeration,
no attempt will be made to enumerate the household, There is evidence that the l\/IAF
misses a large number of households in neighborhoods containing a high proportion of

 

63 Coverage errors include all forms of errors including erroneous enumerations and omissions
64 See jarmin Dep. (Aug. 20, 2018), at 270:19, 308:15-17,' Abowd Dep. (Aug. 15, 2018), at 227: 2, et seq.
65 Abowd Dep. (Aug. 29, 2018), at 248.

16

noncitizens because they often live in unusual or concealed housing units.66 There is
also evidence that, in general, enumerators are not successful at identifying missing
housing units from an ordered list.67 This tendency may be expected to increase if
enumerators are carrying out an update in a neighborhood sensitized to census
operations by controversy over the inclusion of a citizenship question in the census

B. Concealed Partial Responses

lf a household chooses to report only a subset of the residents of the household, but
provides the basic information on at least one resident, no further action will be taken
for that household.68 The unit will not be sent for NRFU. Given the presence of the
citizenship question on the census questionnaire, a household containing some citizens
and some non-citizens may Well choose to report only the citizens in a response, and
might indeed be advised to do so by those who do not trust in the confidentiality of the
data provided. There is no Census Bureau protocol to address this potential issue69

C. Historical Data Showing an Undercount of Hard~to-Count
Subpopulations

The 2010 Census produced a significant net undercount for certain key subpopulations
For Hispanics, there was a net undercount of 1.54% ,' for bilingual mailing areas (areas
indicated by the ACS to contain households speaking multiple languages), there was a
net undercount of 0.80% .70 The lntegrated Communications Plan states that ” [Y]oung
children having the highest net census undercount rate than any other age group,
Hispanic children account for more than 36 percent for all children younger than

five." 71 When asked whether it was possible that the presence of the citizenship
question will exacerbate this kind of net undercount of Hispanic children, Dr. Abowd
stated: ”Yes, that is what we mean when we say the quality of the census count will be
harmed." 72

 

66 Edward l<issam (2017) ”Differential Undercount of l\/lexican lrnmigrant Families in the US Census,’l
Statistical journal of the IAOS, 33(3), pp. 797-816; Martin, E. (2007) ”Strength of attachment: Survey
coverage of people with tenuous ties to residences,” Deinograpln , 44(2), pp. 437-440; O'Hare, et al., lee
lnz)isible Ones: How Latz'no Clu'ldren Are Left Out of Our Nation's Census Count (April 2016) U.S. Census
Bureau, available at ftp: / / ftp.census. gov / cac / nac / meetings / 2016-11/ 2016-04~lati.no-children.pd f.

67 Stephanie Eckman and Colm O'l\/Iuircheartaigh (2011) Perfornzance of the Half-Open lnterz)al Mz'ssed
Housz'ng Unit Procedure, Vol. 5 journal of the European Survey Research Association, No. 3, pp. 125-131.
68 Abowd Dep. (Aug. 29, 2018), at 246.

69 Abowd Dep. (Aug. 29, 2018), at 246.

70 l\/lule (2012), Census Cor)erage Measurement Estinzatz'on Report: Sunnnary of Estz`nzates of Coverage for Persons
in the United States, U.S. Census Bureau, Decennial Statistical Studies Division, at pp. 1-2, available at
https: / / \-v\'v\'v.census.qov/ coverage measurement/ pdfs / 1101 .pdf; Abowd Dep., Aug. 29, 2018, at 261.
71 U.S. Census Bureau, 2020 Census lntegrated Connnunz'cations Plan (Oct. 27, 2017), available at

littps: / / w\-vw.censu,s.gov/ programs~survevs/ decennial-census/ 2020-census/planning-
management/ planning-docs / integrated com plan.html, at 37,' see also Abowd Dep., Aug. 29, 2018, at
310.

72 Abowd Dep, (Aug. 29, 2018), at 313.

 

 

 

17

Vll. Conclusion

On the basis of the available evidencel it is my expert opinion that the 2020 Census will
undercount hard-to-count subpopulations including Hispanics and non-citizens ata
greater rate than in 2010 because of the inclusion of'a citizenship question on the Census
questionnairel Hard-to~count populations are undercounted in every census and there
is no reason to expect that for the 2020 Census the Census Bureau's follow-up
procedures Will be more successful in counting those individuals Who do not respond
due to the citizenship question

l reserve the right to amend or supplement my opinions if additional information or
materials become available l declare under penalty of perjury under the laws of the
United States and the State of California that the foregoing is true and correct to the best
of my knowledge

DATED; November is 2018 Q>\~Bl\l\\§°l-~§\"=~

Colm O'Muirch igh, ,

  

18

 

References

Bahrampour, T. (jan. 30, 2018) ”l\lon-citizens won't be hired as census-takers in 2020,
staff is told,” Tlie l/\/aslnngton Post, available at

littps: / / www.washingtonpost.com / local / social-issues / non-citizens-wont-be-hired-as-
census-takers-in-2020-staff-is-told / 2018/ 01 /30/ b327c8dS-05ee-11e8-911e8-
e8b8600ade2?) storv.html?utm tei‘m=.f48e5255b5b3 (as of Sept. 19, 2018).

Bates, N., Wroblewski, l\/l. & Pascale, j. (2012), Publz`c Attitudes Toward the Use of
Adininz'stratit)e Records in the U.S. Census: Does Question Frame Matter?, Research Report
Series Survey l\/lethodology #2012-04, U.S. Census Bureau available at

https: / / www.census. gov / srd / papers / pdf / rsm2012-04.pdf (as of September 19, 2018).

Biemer, P. and Lyberg, L. (2003), lntroduction to Survey Quality, john Wiley &. Sons,
Hoboken, l\lew jersey.

Billiet, j. and G. Loosveldt (1988), ”lmprovement of the Quality of Responses to Factual
Survey Questions by Interviewer Training," Publz'c Ojainz`on Quarterly.

Brown, j., Heggeness, i\/l., Dorinski, S., Warren, L., and Yi, M., Understanding Quality of
Alternatz't)e Citizenship Data Sources for the 2020 Census Center for Economic Studies, U.S.
Census Bureau Working Paper 18-38. (Aug. 6, 2018), available at

https; / / www2.census. gov / ces / Wp / 2018 / CES-WP-lS-?)S.pdf (as of September 19,
2018).

Clark, C., Tinari, R., Singh, R., Tupek, A., Hogan, H., l<illion, R. and Wright, T, (2003),
Census Bureau Standard: Pretesting Questz'onnaz'res and Related Materials for Surveys and
Censuses, U.S. Census Bureau, available at https: / / www.census,gov/ srd/ pretest-
standards.html (as of September 19, 2018).

Del\/laio, T., (2005) Standards for Pretestz'ng Questz'onnaires and Survey Related Materials for
U.S. Census Bureau Surt)eys and Censuses, U.S. Census Bureau.

Durrant, G., Groves R., Staetsky, L., and Steele, F., (2010) ”Effects of Interviewer
Attitudes and Behaviors on Refusal in l_lousehold Surveys" Publz'c Opz`nion Quarterly,
74(1), pp. 1-36,

Eckman, S. and O'l\/luircheartaigh, C., (2011) l’Performance of the Half-Open lnterval
l\/lissed Housing Unit Procedure," journal of the European Survey Researclz Association,

5(3), pp. 125-131

Fowler and l\/langione, (1990) Standardz'zed Survey interviewing SAGE Publications, lnc.,
Thousand Oaks, CA.

19

Groves R., Fowler jr., F., Couper, l\/l., Lepkowski, j., Singer, E., and Tourangeau, R.,
(2009) Survey Metliodology (an), john Wiley & Sons, Hoboken, New jersey.

Groves, R., Singer, E., and Corning, A., (2000) lleverage -Saliency 'l`heory of Survey
Participation: Description and an lllustration," Public Opinion Quarterly, 64(3), pp. 299-
308.

Groves R. and l\/chonagle, K., (2001) ”A Theory-Guided Interviewer Training Protocol
Regarding Survey Participation,” journal of Official Statistics, 17(2), pp. 249- 265.

l<issam, E., (2017) ”Differential Undercount of l\/lexican immigrant Families in the U.S.
Census” Statistical journal of the IAOS, 33(3), pp. 797-816.

l\/langione, T., Fowler, F., and Louis, T., (1992) ”Question Characteristics and
Interviewer Effects," journal of O]jficial Statistics, 8(3), at pp. 293-307

l\/lartin, E., (2007) ”Strength of Attachment: Survey Coverage of People with Tenuous
Ties to Residences” Demograpliy, 44(2), pp. 427-440

l\/layer, T., (Feb, 7, 2002) Prit)acy and Confidentiality Researeh and Tlie U.S. Census Bureau
Recommendations Based on a Reoiew of the Literature, Research Report Series Survey
l\/lethodology #2002-01, U.S. Census Bureau, Statistical Research Division, available at
https: / / www.census. gov / srd / papers / pdf/ rsm2002-01.pdf (as of September 19, 2018).

l\/lorton-Williams, j. (1993) lllnterviewer Approaches,” Aldershot, U.l<.: Dartmouth.

l\/lule, T. (2010) Census Cooerage measurement estimation report: Summary of estimates of
coverage for persons in the United States, U.S. Census Bureau, Decennial Statistical Studies
Division, available at https: / / www.census. gov / coverage measurement/ pdfs/ g01.pdf
(as of September 19, 2018).

 

O’Brien, E., i\/layer, T., Groves, R., O’Niel, G., (2002) ”lnterviewer Training to lncrease
Survey Participation," American Statistical Association, joint Statistical l\/leetings -
Section on Survey Research l\/lethods, pp. 2502-2507

O’Hare, W.,.l\/layol-Garcia, Y., Wildsmith, E., and Torres, A., (Apr112016) Tlie lnuisible
Ones' flow Latino Clzildren Are Left Out of Our Nation’s Census Count, U.S. Census Bureau,
available at ftp: / / ftp.census.gov / cac / nac / meetings / 2016-11 / 2016-04-latino-
children.pdf (as of September 19, 2018).

20

Presser, S., Couper, l\/l., Lessler, j., l\/lartin, E., l\/lartin, j., Rothgeb, j., and Singer, E.,
(2004) ”l\/lethods for testing and evaluating survey questions” Public Opinion Quarterly,
68(1), pp. 109-130.

The Leadership Conference Education Fund, Table 1a: States Ranlced by Number of
Hispanics Lz'z)ing in Hard-to-Count (HTC) Census Tracts, available at

http: / / civilrightsdocs.info / pdf/ census / 2020 / Table1a-States-l\lumber-l~lispanics-
HTC.pdf (as of September 19, 2018).

Tourangeau, R., and Yan, (2007) ”Sensitive Questions in Surveys" Psychological Bulletin
133(5), p. 859.

Schuman, H. and Presser, S., (1996) Questions and Answers in Attitude Surveys:
Experiments on Question Form, Wording, and Context, SAGE Publications, lnc., New York.

Singer, E., Van Hoewyk, j. and l\leugebauer, R., (2003) ”Attitudes and Behavior: The
lmpact of Privacy and Confidentiality Concerns on Participation in the 2000 Census,"
Public Opinion Quarterly, 67(3), pp. 368-384

Singer, E., l\/lathiowetz, N., and Couper, l\/l., (1993) ”The lmpact of Privacy and
Confidentiality Concerns on Survey Participation the Case of the 1990 U.S. Census"
Public Opinion Quarterly, 57 (4), pp. 465-482

Sirken, l\/l., l-lerrmann, D., Schechter, S., Schwarz, l\l., Tanur, j., and Tourangeau, R.,
(1999) Cognition and Survey .Researcli, john Wiley and Sons New York.

Sudman, S., Bradburn, N. M., and Schwarz, N., (1996) Tliinking about Answers: Tlie
Applieation of Cognitioe Processes to Survey l\/letlzodology, jossey-Bass, lnc., San Francisco,

U.S. Census Bureau, 2020 Census lntegrated Communications Plan (2017), available at
https: / / www.census.gov/ programs-surveys / decennial-census / 2020-

census/ planning-management/ planning-docs/ integrated com planhtml (as of Sept.
19, 2018).

 

U.S. Census Bureau lee American Community Survey Questionnaire (2017), available at
https: / / ww)w2.census.gov/ programs-
survevs/ acs / methodology / questionnaires / 2017 / quest17.pdf (as of Sept. 19, 2018).

 

 

U.S. Census Bureau, Census Bureau Standard: Pretesting Questionnaires and Related
Materials for Surveys and Censuses (2003), available at
https: / /www.census.gov/srd/ pretest-standards.html (as of Sept. 19, 2019).

21

U.S. Census Bureau, Decennial Census of Population and Housing (2017) available at
https: / /www.census.gov/ programs-survevs/ decennial-census/ about/whv.html (as of
Sept. 19, 2018). `

 

U.S. Census Bureau, Proposed lnformation Collection,' Comment Request; 2020 Census (june
8, 2018), Federal Register Vol. 83, No. 111, at p. 26649, available at

https: / / www.gpo.gov/ fdsvs/ pkg/ FR-2018-06-08 / pdf/ 2018-12365.pdf (as of Sept. 19,
2018).

 

U.S. Census Bureau, Statistical Quality Standards (july 2013), available at
https: / / www.census.gov / content/ dam / Census / about/ about-the-
bureau / policies and notices / quality / statistical-quality-
standards/Qualitv Standardspdf (as of Sept. 19, 2018).

 

U.S. Census Bureau, Center for Survey l\/leasurement, Respondent

Confidentiality Concerns (Sept. 20, 2017), Memorandum for Associate Directorate for
Researclz and Methodology (ADRM), 4

https: / / www2.census.gov / cac / nac / meetings/ 201 7-11 / l\/lemo-Regarding-Respondent-
Confidentialitv-Concerns.pdf (as of Sept. 19, 2018).

 

 

U.S. Government Accountability Office, 2020 CENS US Continued Management Attention
Needed to l\/litigate l<ey Risks jeopardizing a Cost-E]jfectiz)e and Secure Enumeration: Statement
of Robert Goldenko/j‘, Director, Strategic Issues and David A. Powner, Director, lnformation
Teclinology (April 18, 2018), Testimony Before the Subcommittee on Commerce, justice,
Science, and Related Agencies, Committee on Appropriations, House of
Representatives, GAO-18-416T, available at littps:/ / www. gao.gov/ products / GAG-it§-
ill§.f(as of Sept. 19, 2018).

 

U.S. Government Accountability Office, Actions Needed to Address Cl'lallenge to
Enumerating Hard-to-Count Groups (july 2018), GAO-18-599, available at
https: / / www. gao. gov / assets / 700 / 693450.pdf (as of Sept. 19, 2018).

 

U.S. Office of l\/lanagement and Budget, Et)aluating Survey Questions: An Inoentory of
l\/letliods Statistical Policy Working Paper 47 (jan 2016), Statistical and Science Policy
Office, available at https: / /www.bls.gov/ osmr/ spwp47.pdf (as of Sept. 19, 2018).

22

